192 F.2d 1022
PURDY INVESTMENT COMPANY, Appellant,v.ERIE RAILROAD COMPANY, Appellee.
No. 11339.
United States Court of Appeals Sixth Circuit.
Dec. 3, 1951.

Appeal from the United States District Court for the Northern District of Ohio, at Cleveland; Paul Jones, Judge.
Power & Griffith, Columbus, Ohio, Herbert F. Baker, Columbus, Ohio, and Davis & Young, Cleveland, Ohio, for appellant.
Burgess, Fulton & Fullmer, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel.


2
On consideration whereof, it is ordered that the judgment be, and it hereby is, affirmed for the reasons stated in the memorandum opinion, findings and judgment of the District Court.